Title: To Alexander Hamilton from Jean Baptiste de Ternant, 10 March 1792
From: Ternant, Jean Baptiste de
To: Hamilton, Alexander


Phile. [10] mars 1792
J’ai recu votre reponse à ma lettre d’avant hier; et d’après l’assurance que vous me donnez du remboursement total de ce qu’il y a d’exigible sur la dette des Etats unis envers la france, ainsi que de la necessité où la loi met votre gouvernement de ne faire des remboursemens anticipés qu’à des conditions avantageuses, je ne puis qu’accepter l’avance que vous etes disposé de faire, et acceder provisoirement aux termes proposés pour l’effectuer. Quant à l’indemnité à accorder pour couvrir les Etats unis de tout Sacrifice, je préfere puis que le President l’approuve que cet objet soit reglé à Paris, d’après les bases ou l’alternative exprimeés dans votre lettre. Je vais en consequence transmettre cette lettre à ma cour, et lui rendre compte de la maniere avec laquelle le gouvernement des Etats unis s’est preté à la demande que les besoins de st. Domingue m’ont forcé de faire. Il me reste à vous prier de vouloir bien faire payer les quatre cens mille piastres au Vice Consul general de france le Sr. laforest ou à son order, et de devancer les payemens, comme vous me le faites esperer, autant que vos arrangemens interieurs pourront le permettre.
